DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022, has been entered.
Response to Amendment
	Applicant’s amendments to claim 2 and the cancellation of claims 3-4, 9, and 15 in the response filed March 24, 2022, are acknowledged by the Examiner. Applicant’s amendments to claim 2 and the cancellation of claim 11 in the response filed and April 19, 2022, are acknowledged by the Examiner.
	Claims 2, 5-8, 10, 12-14 are pending in the current action.
	Species I/II, Fig 1A-3B, remains the elected species. 
Response to Arguments
With respect to claim 2, Applicant argues that Anthony in view of Winkelvoss does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 7357777) in view of Vaquette (US 2623518).
With respect to claim 2, Meyers discloses A human self-operated spinal traction (col 4 ln 25-35) apparatus comprising: a platform, extending longitudinally between first and second ends (Fig 1, platform 6 with an end adjacent to hip member 10 and an end adjacent to handles 15, platform moves longitudinally on frame 8 to apply traction), the platform being sized, shaped, or otherwise configured to accommodate at least a portion of an average adult human user's torso resting prone upon the platform when a user's pelvis is located adjacent the first end of the platform (Fig 1, col 2 ln 00-10, platform 6 supports the chest while in prone); a pelvic brace, positioned and oriented with respect to the first end of the platform so as to inhibit or prevent movement of the user's pelvis in a longitudinal direction along and toward the second end of the platform when the portion of the user's torso is resting prone upon the platform and when the traction is self-applied by the user (Fig 1, pelvic brace 10 does not move thus limits motion as the platform 6 slides for traction); a knee rest platform located … below the pelvic brace at a distance configured to accommodate a spacing between an average adult human user's pelvis (Fig 1, knee rest 20), when located against the pelvic brace, and knee, when the knee is resting upon the knee rest platform and the torso is resting prone upon the platform so as to locate the knee resting upon the knee rest platform directly vertically below the pelvic brace and bend the knees in a tucked position underneath the prone torso of the patient to reduce the lordotic curve of the lower spine that is targeted for self-applied traction performed by the user (col 4 ln 5-15); an upper body engagement member that is sized, shaped, or otherwise configured to engage a portion of an upper body of the user in a manner that is capable of allowing self-applied traction self-applied by the user distracting the user's spine in a longitudinal direction along the platform (Fig 5 engagement member 15 is a handle allows for application of traction), wherein the upper body engagement member includes a handgrip or pair of handgrips that is sized, shaped, or otherwise configured to be grasped by one or more hands of the user for SECOND SUPPLEMENTAL AMENDMENTPage 3Serial Number:16/431,114Dkt: 3678.001US2Filing Date: June 4, 2019Title: SPINAL TRACTION APPARATUS AND METHODthe user to pull or push against the handgrip or pair of handgrips to provide self-applied traction of the spine by the user while the platform is supporting the portion of the user's torso (Fig 5 engagement member 15 is a handle and allows for application of traction), wherein the platform is configured to be user-adjustable to establish or adjust an incline or decline of the platform with respect to both the pelvic brace and the knee rest platform (col 5 ln 55-65, may be angle adjustable in addition to applying traction), and wherein the platform is configured to be freely-slidable to move longitudinally away with respect to both the pelvic brace and knee rest platform when the traction is self-applied by the user while the platform is supporting the portion of the user's torso (col 2 ln 55-65).
Meyers is silent on a knee rest platform located directly vertically below the pelvic brace at a distance configured to accommodate a spacing between an average adult human user's pelvis.
Vaquette teaches an analogous knee support for a traction device where the knee support is located directly vertically below the pelvic brace 57 at a distance configured to accommodate a spacing between an average adult human user's pelvis (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knee rest of Meyers to be directly below the pelvic brace as taught by Vaquette in order to ensure the stretch is effective according to the user’s body (Vaquette col 3 ln 35-40).
With respect to claim 5, Meyers/Vaquette discloses The apparatus of claim 2, wherein the handgrip is located closer to the first end of the platform than to the second end of the platform (Meyers Fig 1 handgrip 15 located closer to the first end- first end interpreted to be towards the hand grip 15 relative to the hip brace 10).  
With respect to claim 6, Meyers/Vaquette discloses The apparatus of claim 2, wherein the handgrip is located closer to the second end of the platform than to the first end of the platform (Meyers, Fig 1, handgrip 15 located closer to the second end- second end interpreted to be towards the hand grip 15 relative to the hip pad 10).  
With respect to claim 7, Meyers/Vaquette discloses The apparatus of claim 2, wherein the handgrip includes a plurality of differently located handgrips configured to be selected for gripping by the same one of the user's hands to accommodate different arm positioning of the same user or different sized users (Meyers Fig 1, handgrips 15 and 14).  
With respect to claim 10, Meyers/Vaquette discloses The apparatus of claim 2, comprising a frame to which the platform is attached at a height above ground that is capable of accommodating the user kneeling adjacent the first end of the platform with at least a portion of the user's torso resting prone upon the platform with the user's pelvis located adjacent the first end of the platform against the pelvic brace (Meyers col 20-30).
With respect to claim 13, Meyers/Vaquette discloses The apparatus of claim 2, comprising a face rest, located closer to the second end of the platform than to the first end of the platform (Fig 2, face rest 9), the face rest sized, shaped, or otherwise configured to receive and support a user's face with at least a portion of the user's torso resting prone upon the platform with the user's pelvis located adjacent the first end of the platform against the pelvic brace (Meyers col 4 ln 40-50).  
With respect to claim 14, Meyers/Vaquette discloses The apparatus of claim 2, wherein the platform is substantially horizontal (Meyers Fig 1, Fig 4, platform 6 is shown substantially horizontal and angle adjustable to be so).  

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer/Vaquette as applied to claim 2 above, and further in view of Winkelvoss (US 5094445).
With respect to claim 8, Meyers/Vaquette discloses The apparatus of claim 2.
Meyers/Vaquette is silent on wherein the handgrip includes an adjustable position handgrip that is capable of being adjustably repositioned by a user without requiring a separate tool or implement to perform the repositioning.
Winkelvoss teaches an analogous prone traction system wherein the handgrip includes an adjustable position handgrip that is capable of being adjustably repositioned by a user without requiring a separate tool or implement to perform the repositioning (Fig 1, col 3 ln 55-60, hand grip 50 adjusted by hand screws 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hand grips of Meyers/Vaquette to have adjustable handles as taught by Winkelvoss to allow for selective fixation of the handles according to the user’s needs and size to make the device more comfortable (Winkelvoss col 3 ln 55-60, col 4 ln 5-10).
With respect to claim 12, Meyers/Vaquette discloses The apparatus of claim 2.
Meyers/Vaquette is silent on comprising a frame to which the platform is attached at a height above ground that is capable of being adjusted by the user without requiring a separate tool or implement to perform the adjustment.
Winkelvoss teaches an analogous prone traction system comprising a frame to which the platform is attached at a height above ground that is capable of being adjusted by the user without requiring a separate tool or implement to perform the adjustment (Fig 1, col 4 ln 5-10, frame 12/16/22/24/26/28, adjustable legs 26/28/24/22 via mechanism 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system height of Meyers/Vaquette to be adjustable as taught by Winkelvoss to allow for selective fixation of the handles according to the user’s needs and size to make the device more comfortable (Winkelvoss col 4 ln 5-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/             Examiner, Art Unit 3786